Case 19-06008-TLM        Doc 9    Filed 07/02/19 Entered 07/02/19 09:31:18          Desc Main
                                  Document      Page 1 of 3


Jed W. Manwaring ISB #3040
Christy A. Kaes ISB #4852
EVANS KEANE LLP
1161 W. River Street, Suite 100
P. O. Box 959
Boise, Idaho 83701-0959
Telephone: (208) 384-1800
Facsimile: (208) 345-3514
E-mail: jmanwaring@evanskeane.com
         ckaes@evanskeane.com

Attorneys for Trustee, Noah G. Hillen


                         UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF IDAHO


  In Re:                                               Case No. 17-00450-TLM

  FARMERS GRAIN, LLC,                                  Chapter 7

           Debtor.


  NOAH G. HILLEN, Trustee,                             Adv. Pro. No. 19-06008-TLM

           Plaintiff,

  vs.

  JIM BELNAP; and U.S. CONSOLIDATED
  FARM SERVICE AGENCY,

           Defendants.


            STIPULATION FOR DISMISSAL OF ADVERSARY COMPLAINT

        IT IS HEREBY STIPULATED AND AGREED that, pursuant to Fed.Bankr.R. 7041 and

Fed.R.Civ.P. 41(a)(1), the Adversary Complaint in this action be dismissed with prejudice on the




STIPULATION FOR DISMISSAL OF ADVERSARY COMPLAINT - 1
Case 19-06008-TLM         Doc 9    Filed 07/02/19 Entered 07/02/19 09:31:18            Desc Main
                                   Document      Page 2 of 3


basis that the Defendants have produced documents demonstrating a complete defense. Each party

agrees to bear their own attorney fees and costs.

       No hearing is requested unless the Court deems otherwise.

       DATED this 2nd day of July, 2019.

                                             EVANS KEANE LLP



                                             By         /s/ Jed W. Manwaring
                                                    Jed W. Manwaring, Of the Firm
                                                    Attorneys for Trustee

       DATED this 2nd day of July, 2019.

                                             GIVENS PURSLEY LLP



                                             By      /s / Randall A. Peterman (w/permission)
                                                    Randall A. Peterman, Of the Firm
                                                    Attorneys for Defendant Jim Belnap

       DATED this 2nd day of July, 2019.

                                             BART M. DAVIS
                                             United States Attorney
                                             District of Idaho


                                             By      /s / William H. Humphries (w/permission)
                                                    William H. Humphries
                                                    Assistant United States Attorney
                                                    Attorneys for Defendant Farm Services Agency




STIPULATION FOR DISMISSAL OF ADVERSARY COMPLAINT - 2
Case 19-06008-TLM            Doc 9    Filed 07/02/19 Entered 07/02/19 09:31:18       Desc Main
                                      Document      Page 3 of 3


                                     CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 2nd day of July, 2019, I served a copy of the foregoing
on CM/ECF Registered Participants as reflected on the Notice of Electronic Filing.

       •     William M Humphries         bill.humphries@usdoj.gov, jessica.black@usdoj.gov


       I FURTHER CERTIFY that on this 2nd day of July, 2019, I served a copy of the foregoing
upon the following and by the method indicated:


           Randall A. Peterman                                Email
           Givens Pursley LLP
           rap@givenspursley.com

           Jim Belnap                                         U.S. Mail, postage prepaid
           1764 3rd Avenue
           Vale, OR 97918




                                                     /s/ Jed W. Manwaring
                                                 Jed W. Manwaring




STIPULATION FOR DISMISSAL OF ADVERSARY COMPLAINT - 3
